Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 09/10/2021 was previously acknowledged.
Claims 3-9 and 12-13 were previously, and continue to be withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/21.  Additionally, in the same requirement the Species comprising the detection of a characteristic of an object being identified was elected. Because Claims 3 and 4 comprise detecting RFID signals on a jaw or on an insert these claims are also restricted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20100236079, Bush.  
Regarding Claim 1, Bush discloses a hydrodynamic compression or cutting tool (Abstract), comprising: 
- an electric motor (41, par 0055; even though the motor is described as a hydraulic motor, the motor itself, is an electric motor, since it is disclosed as being powered by a battery or by being plugged in to a wall socket, par 0055, which motor powers a hydraulic system; thus being an electrically powered motor which powers a hydraulic system/parts) and an actuating piston (piston rod 22, par 0037), 
- a hydrodynamic unit (control 3 of par 0034, and fitting 17 and hose and fluid in par 0033) for increasing a pressure increase of a hydraulic liquid acting on the actuating piston (par 0033 and 0055) so as to displace the actuating piston (par 0033 and 0037 and 0055), wherein the hydrodynamic unit is actuable by the electric motor, and wherein the hydrodynamic unit operates in response to a movement of the motor (par 0055-0060) 
- two jaws (6 and 7) connected to be movable to one another (par 0037), at least one movable jaw of which is connected to the actuating piston so that, in response to the displacement of the actuating piston, the jaws perform a relative movement between an open position and a closed position to carry out the compression or cut (par 0037), 
an electronic control system (control 3, and circuit line 47 and microprocessor of par 0056) connected to the electric motor (motor 41, connected to the control system per par 0056) and to a user actuation member (push button 4) for actuating the electric motor (par 0028) (Since the electronic control system is operatively connected to the motor and the trigger), 
comprising an identification detector in connection with a control circuit and suitable to detect an identification characteristic of an object to be compressed (par 0056, where it is noted that the jaws are connected to a circuit and that the detection by the jaws of a human appendage, which is an object that can be comporessed, to deactivate the system) and wherein the control system operates the electric motor in accordance with the identification characteristic of the object to be compressed or cut (par 0056). 

Regarding Claim 10, Bush discloses a method for actuating a hydrodynamic compression tool, wherein said tool comprises: 
- an electric motor 41 powered by an accumulator (battery, par 0055); 
- a hydrodynamic unit actuatable by the electric motor and suitable to carry out, in response to the movement of the motor, a pressure increase of a hydraulic liquid acting on an actuating piston so as to displace the actuating piston (par 0037); 
- two jaws, 6 and 7, connected to be movable to one another, (par 0037), at least one movable jaw of which is connected to the actuating piston so that, in response to the displacement of the actuating piston, the jaws perform a relative movement between an open position and a closed position to carry out the compression or cut (par 0037), 
wherein said method comprises the steps of: 
- bringing the jaws close to one another by actuating the electric motor (par 0037)
identifying the type of object, (e.g. identifying if the object is a human appendage, per par. 0056, which includes identify that the type of object is not a human appendage) 
- performing functions, including compressing or cutting the object in accordance with the identified type of object (since the system stops the jaws from moving to compress the object if a hand is detected, and allows the jaws to compress the object if a human hand is not detected, par. 0056). 
Regarding Claim 14, Bush also includes a step of switching off the electric motor depending on the type of object identified (par 0056).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bush, in view of USPGPUB 20130160284, Gatz.  
Regarding Claims 2, 11, Bush discloses all the limitations of claims 1 and 10 as discussed above.
Bush lacks and wherein the identification characteristic comprises a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (claim 2), and the step of detecting a signal of a radio frequency identification tag (RFID-tag) of said object (Claim 11).
Gatz discloses a controlled crimping method and system which, like the present invention comprises a hydraulic system for moving two portions relative to one another to contact a workpiece (Abstract, and par 0021), and the system includes an electronic control system (input device 18, par 0020,) comprising an identification detector (RFID reader) in connection with a control circuit (controller 14) and suitable to detect an identification characteristic: of an object to be compressed or cut (e.g. RFID Tag, per par 0020), wherein the identification characteristic comprises a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (par 0020) (claim 2), and [includes] the step of detecting a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (par 0027) (Claim 11), in order to determine an appropriate tool and drive configuration for working on a workpiece based on the actual workpiece to be worked on (par 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Bush by including the identification characteristic comprising a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (claim 2), and the step of performing functions of said tool in dependency of the identified type of cut object (claim 10), and the step of detecting a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (Claim 11), (par 0031, hose is the workpiece). in order to determine an appropriate tool and drive configuration for working on a workpiece based on the actual workpiece to be worked on as taught by Gatz.
Regarding Claim 15, Bush discloses a system for compressing or cutting objects, comprising: 
a hydrodynamic compression or cutting tool (abstract) comprising: 
an electric motor (41, par 0055; even though the motor is described as a hydraulic motor, the motor itself, is an electric motor, since it is disclosed as being powered by a battery or by being plugged in to a wall socket, par 0055, which motor powers a hydraulic system; thus being an electrically powered motor which powers a hydraulic system/parts), and an actuating piston (piston rod 22, par 0037),  
a hydrodynamic unit for increasing a pressure of a hydraulic liquid acting on an actuating piston so as to displace the actuating piston, (par 0036 and par 0055-0060), wherein the hydrodynamic unit is actuable by the electric motor, and wherein the hydrodynamic unit operates in response to a movement of the motor (par 0055-0060),
two jaws (6 and 7) connected to be movable to one another (par 0036), at least one movable jaw of which is connected to the actuating piston so that, in response to displacement of the actuating piston, the jaws perform a relative movement between an open position and a closed position to carry out a compression or cut (par 0036), 
an electronic control system (circuit line 47 and microprocessor of par 0056) connected to the electric motor (motor 41, connected to the control system per par 0056) and to a user actuation member (push button 4) for actuating the electric motor (par 0028) (Since the electronic control system is operatively connected to the motor and the trigger), and 
an identification detector in connection with a control system and suitable to detect an identification characteristic (par 0056): 
- of an object to be compressed or cut, (human hand), wherein the control system operates the electric motor in accordance with the identification characteristic of the object to be compressed or cut (since the system stops the jaws from moving to compress the object if a hand is detected, and allows the jaws to compress the object if a human hand is not detected, par. 0056) 
the system further comprising: 
- an object to be compressed or cut (abstract).
Bush lacks wherein said object to be compressed or cut comprises a radio frequency identification tag (RFID-tag).
Gatz discloses a Hydraulic tool like that of Bush and the tool includes said object to be compressed or cut comprises a radio frequency identification tag (RFID-tag).
Gatz discloses a controlled crimping method and system which, like the present invention comprises a hydraulic system for moving two portions relative to one another to contact a workpiece (Abstract, and par 0021), and the system includes an electronic control system (input device 18, par 0020,) comprising an identification detector (RFID reader) in connection with a control circuit (controller 14) and suitable to detect an identification characteristic: of an object to be compressed or cut (e.g. RFID Tag, per par 0020), and includes said object to be compressed or cut comprises a radio frequency identification tag (RFID-tag) (par 0027 and 0029), in order to determine an appropriate tool and drive configuration for working on a workpiece based on the actual workpiece to be worked on (par 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Bush by including the RFID identifying electronic control system of Gatz and by including said object to be compressed or cut comprising a radio frequency identification tag (RFID-tag) in order to determine an appropriate tool and drive configuration for working on a workpiece based on the actual workpiece to be worked on as taught by Gatz.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/6/22, with respect to the rejections of claims 1-2, 10-11, and 14-15 under 35 USC 102/103 have been fully considered and are not persuasive.  Applicant argues that the motor of Bush is not an electric motor that is operated by a control circuit in accordance with a characteristic of an object to be compressed or cut, and that therefore Bush does not disclose the Claimed invention.  Examiner disagrees.  As noted above, the Bush apparatus comprises, an electric motor, since the motor 41, discussed in par 0055 is an electric motor; e.g. even though the motor is described as a hydraulic motor, the motor itself, is an electric motor, since it is disclosed as being powered by a battery or by being plugged in to a wall socket, par 0055, which motor powers a hydraulic system; thus being an electrically powered motor which powers a hydraulic system/parts. Also, Bush discloses an electronic control system (control 3, and circuit line 47 and microprocessor of par 0056) connected to the electric motor (motor 41, connected to the control system per par 0056) and to a user actuation member (push button 4) for actuating the electric motor (par 0028) (Since the electronic control system is operatively connected to the motor and the trigger), and wherein the control system operates the electric motor in accordance with the identification characteristic of the object to be compressed or cut (par 0056).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724830

 
/EVAN H MACFARLANE/Examiner, Art Unit 3724